December 1, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          DONGSHENG HUANG, Appellant

NO. 14-11-00009-CV                       V.

  RIVERSTONE RESIDENTIAL GROUP (ALEXAN PINEY CREEK), LKQ BEST
       AUTOMOTIVE, LP D/B/A SUNDOWN AUTO STORAGE, AND
  OVERHAULINPRO.COM, LLC D/B/A YOUR PARKING SOLUTION, Appellees
                      ____________________



      This cause, an appeal from the judgment in favor of appellees, Riverstone
Residential Group (Alexan Piney Creek), LKQ Best Automotive, LP d/b/a Sundown
Auto Storage, and Overhaulinpro.com, LLC d/b/a Your Parking Solution, signed
December 13, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Dongsheng Huang, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.